DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Amendment and Remarks, filed 28 Oct 2021, in which claims 1-3, 5, and 12-15 are amended to change the scope and breadth of the claim, and claims 4 and 10-11 are canceled.

This application is the national stage entry of PCT/KR2017/009770, filed 06 Sep 2017; and claims benefit of foreign priority document KR10-2016-0114303, filed 06 Sep 2016; this foreign priority document is not in English.

Claims 1-3, 5-9, and 12-16 are pending in the current application. Claims 6-9 and 16, drawn to non-elected inventions, are withdrawn. Claims 1-3, 5 and 12-15 are examined on the merits herein.

Rejections Withdrawn
Applicant’s Amendment, filed 28 Oct 2021, with respect that claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR'878 (KR 20100132878 A, published 20 Dec 2010, provided by Applicant in IDS mailed 29 Apr 2020, English language machine translation by Google Patents of record) has been fully considered and is persuasive, as claim 4 is canceled and amended claim 1 recites a kit comprising a .  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 28 Oct 2021, with respect that claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over KR'878 (KR 20100132878 A, published 20 Dec 2010, provided by Applicant in IDS mailed 29 Apr 2020, English language machine translation by Google Patents of record) in view of Goessl et al. (US 2012/0128653 A1, published 24 May 2012, of record) has been fully considered and is persuasive, as amended claim 1 recites a kit comprising a diluent comprising a coagulation-inducing agent one or more selected from the group consisting of thrombin and fibrinogen.  
This rejection has been withdrawn. 

The following are new grounds of rejection necessitated by Applicant's Amendment, filed 28 Oct 2021, in which claims 1-3, 5, and 12-15 are amended to change the scope and breadth of the claim, and claims 4 and 10-11 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over KR'878 (KR 20100132878 A, published 20 Dec 2010, provided by Applicant in IDS mailed 29 Apr 2020, English language machine translation by Google Patents of record) in view of Qian et al. (US 7,435,425, issued 14 Oct 2008, cited in PTO-892) and Miyamoto et al. (Spine, 2006, 31, pE91-E97, cited in PTO-892).

KR'878 does not specifically disclose a kit comprising a diluent comprising a coagulation-inducing agent one or more selected from the group consisting of thrombin and fibrinogen. (instant claim 1)
Qian et al. teaches dry cross-linked gelatin compositions are prepared that rapidly re-hydrate to produce gelatin hydrogels suitable as hemostatic sealants. The use of the re-hydration aids has been found to substantially increase the re-hydration rate in the presence of an aqueous re-hydration medium, typically thrombin-containing saline. (abstract) Qian et al. teaches the hemostatic FloSeal product which is available in a package including two syringes. A first syringe is filled with granules of cross-linked bovine 
Miyamoto et al. teaches the effects of an agent for scar prevention in a dog laminectomy model and to examine the anti-adhesion properties of a thrombin-based hemostatic gelatin. (page E91, abstract) Miyamoto et al. teaches a cross-linked gelatin containing a bovine thrombin-based hemostatic agent (FLOSEAL) has been developed and applied clinically for controlling intraoperative bleeding during surgeries. Miyamoto et al. teaches the unique mechanism of the agent is that the thrombin soaked gelatin granules act as a hemostat, while the swollen gel component provides a tamponade with its sealing effect. With these characteristics of the agent in mind, it was hypothesized that the 
It would have been obvious to one of ordinary skill in the art before the time of the invention before the time the invention was filed to combine KR'878 in view of Qian et al. and Miyamoto et al. to combine the anti-adhesion agent containing hyaluronic acid epoxide derivative hydrogel with kit formulation including a second syringe comprising thrombin in aqueous saline taught by Qian et al. and Miyamoto et al. to give a thrombin-based hemostatic agent which also acts as an anti-adhesion agent as taught by Miyamoto et al. One of ordinary skill in the art would have been motivated to combine KR'878 in view of Qian et al. and Miyamoto et al. with a reasonable expectation of success because KR'878 teaches an anti-adhesion agent containing hyaluronic acid epoxide derivative hydrogel, Qian et al. teaches a kit formulation comprising a first syringe filled with granules of cross-linked bovine gelatin which are pre-hydrated with a buffer solution to give a flowable hydrogel and a second syringe comprising thrombin in aqueous saline, and Miyamoto et al. teaches a thrombin-based hemostatic agent which also acts as an anti-adhesion agent is desired. It would have been obvious for one of ordinary skill in the art to combine KR'878 in view of Qian et al. and Miyamoto et al. and substitute the gelatin hydrogel taught by Qian et al. and Miyamoto et al. with the hyaluronic acid epoxide derivative hydrogel taught by KR'878 in order to give an equivalent product used for the same purpose. See also MPEP 2144.06 at II. providing "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In reFout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)." With regard to instant claim 14, MPEP 2144.04 at IV.C. provides selection of any order of mixing ingredients is prima facie obvious. Qian et al. suggests a kit formulation comprising a first 
Regarding instant claim 3, KR'878 does not disclose the composition in terms of viscosity at 1 Hz (25°C) in units of Pa*s. However, KR'878 discloses the hyaluronic acid epoxide derivative hydrogel has a composite viscosity of 100,000 cP(0.02 Hz) to 6,000,000 cP (0.02 Hz), corresponding to 100 Pa*s to 6,000 Pa*s. It is noted that In re Best, 562 F.2d 1252, 195 USPQ 430 (C.C.P.A. 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (C.C.P.A. 1980) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly recited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess the characteristic relied on" (In re Best, 562 F.2d at 1254-55, 195 USPQ at 433). In the instant case KR'878 discloses the hyaluronic acid epoxide derivative hydrogel having the same chemical structure and particle size as instantly claimed, and discloses the composition to have a composite viscosity corresponding to 100 Pa*s to 6,000 Pa*s (0.02 Hz), therefore there is reason to believe the composition disclosed in KR'878 necessarily possesses the same characteristics of viscosity as recited in the instant claimed expressed in terms of viscosity at 1 Hz (25°C) in units of Pa*s. 
Response to Applicant’s Remarks:

	Applicant's remarks regarding KR'878 are addressed as above in the new grounds of rejections over the combined teachings of KR'878 in view of Qian et al. and Miyamoto et al. necessitated by Applicant's amendment. For example, Applicant remarks that KR'878 does not specifically recite the intended use of the claimed composition to be a hemostatic use, however newly cited Miyamoto et al. teaches one of ordinary skill in the art would have understood the hemostatic and antiadhesion fields of art to be analogous or reasonably pertinent to each other, and that the thrombin-based hemostatic agent FLOSEAL would be expected to have antiadhesion properties.
	Applicant further remarks that the claimed invention exhibits certain properties, however the evidence provided is not seen to be commensurate in scope with the claimed invention when compared to the disclosure of the closest prior art, KR'878. As detailed above, KR'878 discloses the hyaluronic acid epoxide derivative hydrogel having the same chemical structure and particle size as instantly claimed, and discloses the composition to have a composite viscosity corresponding to 100 Pa*s to 6,000 Pa*s (0.02 Hz), therefore there is reason to believe the composition disclosed in KR'878 necessarily possesses the same characteristics.

Conclusion
No claim is found to be allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623